—In an action to recover damages for personal injuries, the defendant Mass, Inc., ap*603peals from an order of the Supreme Court, Kings County (Schmidt, J.), dated May 2, 2001, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The appellant submitted proof in admissible form demonstrating its entitlement to judgment as a matter of law (see, Grossman v Wright, 268 AD2d 79, 83-84). In opposition, the plaintiff raised a triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Grossman v Wright, supra; Boehm v Estate of Mack, 255 AD2d 749). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.